UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 97-6460



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HERMAN WOODEN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-90-18, CA-96-1591-AM)


Submitted:   April 28, 2000                 Decided:   May 25, 2000


Before WIDENER and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Herman Wooden, Appellant Pro Se. Thomas More Hollenhorst, Assis-
tant United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Herman Wooden seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court’s opinion and

find no reversible error.    Accordingly, we deny a certificate of

appealability, deny Wooden’s motions for appointment of counsel,

and dismiss the appeal on the reasoning of the district court.   See

United States v. Wooden, No. CR-90-18; CA-96-1591-AM (E.D. Va. Mar.

7, 1997).     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2